Citation Nr: 1119093	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa Regional that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, May 31, 2005.

During the course of the appeal the Veteran received a temporary 100 percent disability evaluation, based upon hospitalization over 21 days, during the period November 21, 2005, through January 31, 2006.


REMAND

After this case was received at the Board, a November 2007 statement was received from a VA advanced registered nurse practitioner indicating, in pertinent part, that the Veteran's bipolar disorder is "connected" to his PTSD.  Thus, the issue of entitlement to service connection for bipolar disorder is raised by the record and must be developed and adjudicated before the Board decides the issue on appeal.

Moreover, the Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected psychiatric disability since March 2007 and no VA treatment records for the period since September 2007 have been associated with the claims folder.  Therefore, further development to obtain pertinent treatment records and to afford the Veteran a current examination to determine the degree of severity of his service-connected psychiatric disability is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to his claim for service connection for bipolar disorder.

2.  The Veteran should be requested to provide the names, addresses and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to post-service treatment or evaluation of his bipolar disorder and pertaining to treatment or evaluation of his PTSD during the period of this claim.

3.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records for the period since September 2007.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

4.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the etiology of his bipolar disorder and the nature and extent of all impairment due to his service-connected psychiatric disability.  The claims folder must be made available to and reviewed by the examiner.  

Based upon the review of the Veteran's claims folder and upon the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bipolar disorder is etiologically related to his active service or service-connected PTSD, to include whether the bipolar disorder has been permanently worsened by the service-connected PTSD.

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected psychiatric disability, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  If the examiner is of the opinion that the Veteran's bipolar disorder is unrelated to his active service or his PTSD, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to his bipolar disorder.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for bipolar disorder and inform the Veteran of his appellate rights.

7.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


